Title: To George Washington from James Madison, 15 February 1788
From: Madison, James
To: Washington, George

 

Dear Sir
N. York Feby 15. [1788]

I have at length the pleasure to inclose you the favorable result of the Convention at Boston. The amendments are a blemish, but are in the least offensive form. The minority also is very disagreeably large, but the temper of it is some atonement. I am assured by Mr King that the leaders of it as well as the members of it in general are in good humour; and will countenance no irregular opposition there or elsewhere. The Convention of N. Hampshire is now sitting. There seems to be no question that the issue there will add a seventh pillar, as the phrase now is, to the fœderal Temple. With the greatest respect & attachmt I am Dr Sir Yrs

Js Madison Jr

